EXHIBIT 23.1 Sadler, Gibb & Associates, L.L.C. Certified Public Accountants Registered with the Public Company Accounting Oversight Board Consent of Independent Accountants An independent registration public accountants, we hereby consent to the use of our report dated February 4, 2011, with respect to the financial statements of E-Waste Systems, Inc. in its registration statement on Form S-8 related to the registration of 500,000 shares of common stock to be issued in connection with the Company’s 2012 equity compensation plan. /s/ Sadler, Gibb & Associates, L.L.C. Sadler, Gibb & Associates, L.L.C. Salt Lake City, UT March 20, 2012
